Per Curiam.

The service was insufficient. To dispense with personal service on the attorney, the notice ought to have been left in his office, the place of his business, and not at his lodgings.
Rule refused.(a)

 “ Notices and papers may be served on an attorney, during his absence from his office, by leaving the same with his clerk in his office, or with a person having charge thereof; or, where no person is to be found in the office, by leaving the same between the hours of six in the morning and nine in the evening, in some suitable and conspicuous place in such office ; or, if the office be not open so as to admit of service therein, then by leaving the same at the attorney’s residence, with some person of suitable age and discretion.” Gra. Prac. 2d edit. 711. And see 711, 712, as to the'service of papers upon an attorney.